GEORGIA M. PESTANA                    THE CITY OF NEW YORK                      Sharon Sprayregen
Acting Corporation Counsel                                                      Tel.: (212) 356-0873
                                     LAW DEPARTMENT                          ssprayre@law.nyc.gov
                                         100 CHURCH STREET
                                         NEW YORK, NY 10007
                                                                                           June 22, 2021
VIA ECF
Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007



                    Re:      Pearson., v. Cynthia Braun, et al, 20-CV-9482

Dear Judge Broderick:

                I am an Assistant Corporation Counsel in the Office of the Corporation Counsel
of the City of New York, Georgia M. Pestana, attorney for Defendants Cynthia Brann, Patricia
“Patsy” Yang, and Margaret Egan (collectively, “Defendants”) in the above-referenced action.

               I write in relation to Plaintiffs’ motion for default judgment (dkt. nos. 19, 20, 21)
and the Court’s Order, dated June 18, 2021 (dkt. no. 22), to respectfully request that the Court
grant Defendants’ permission to file an Answer, attached hereto as Exhibit A, and nunc pro tunc
request for an extension of time (from May 10 (Braun), May 7 (Yang) and May 28 (Egan)) to
file the Answer. This is Defendants’ first request for an extension. As Plaintiff is incarcerated, I
have not been able to reach him to obtain his consent to his request.

              I apologize to the Court and to Plaintiff for overlooking the deadlines to respond
to the Second Amended Complaint.1 I failed to calendar the deadlines, and became aware of the
motion for default judgment and the Court’s order this morning when I received the CourtAlert
notification.

                I respectfully submit that the delay in filing the Answer has not prejudiced
Plaintiff. Plaintiff was one of a number of plaintiffs who filed lawsuits similar to that in Lee et

1
    I have also mailed a letter to Plaintiff apologizing for my error.
al. v. Department of Corrections, et al., 20 cv 08407, wherein the inmates alleged conditions at
DOC’s Vernon C. Bain Center (VCBC) have been and are unsafe due to the COVID-19
pandemic. In Lee, the Court severed the claims of all plaintiffs in that action, and Plaintiff is one
of many lawsuits pending. See Dkt. No. 1. In other actions severed from Lee, the defendants
have answered recently or engaged in motion practice and have yet to answer. See, e.g., Barrow
v. Brann et al, 20-cv-09417 (ER)(SDA) (defendant’s motion to dismiss filed on May 20, 2021,
and plaintiff has not yet filed an opposition); Garcia v. Brann et al, 21-cv-01234 (ER)(KHP)
(answer was recently filed and an initial case management conference was held today, June 22,
2021). Accordingly, the course of the litigation has not been significantly altered by the delayed
response. Moreover, all inmates in DOC custody are now eligible to receive the COVID-19
vaccine, and DOC and Correctional Health Services continue to apply a multi-pronged approach
to minimizing the transmission of COVID-19 in DOC’s facilities.

                Additionally, the Second Circuit has on “numerous occasions [stated] its
preference that litigation disputes be resolved on the merits,” Cody v. Mello, 59 F.3d 13, 15 (2d
Cir. 1995) (collecting examples). See also Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 96 (2d
Cir. 1993) ) (“defaults are generally disfavored and are reserved for rare occasions”).
Accordingly, I respectfully request that the Court grant Defendants’ request for an extension
nunc pro tunc, and allow this matter to be adjudicated on its merits.

              Thank you for your consideration of this application, and I apologize again for the
inconvenience to the Court and Plaintiff.


                                                              Respectfully,

                                                                      /s/

                                                              Sharon Sprayregen
                                                              Assistant Corporation Counsel

cc:    Lester Pearson
       NYSID: 07610168L                 This case concerns Plaintiff’s conditions of confinement at the
       B&C No. 30020002033              Vernon C. Bain Center. Plaintiff alleges that Defendants are not
       Vernon C. Bain Center            following proper COVID-19 screening protocols and social
       1 Halleck St.                    distancing guidelines, leaving Plaintiff in a constant state of fear.
       Bronx, NY 10474
                                        (Doc. 10.) Defendants, however, are more than a month late in
                                        responding to Plaintiff’s complaint. Without condoning
                                        Defendants’ conduct, given that this case is in an early stage,
                                        Defendants’ request to file an answer is granted. Additionally,
                                        given that Defendants have now answered and appeared, Plaintiff’s
                                        motion for default judgment, (Docs. 19, 20, 21), is now moot. The
                                        Clerk of Court is respectfully directed to mail a copy of this order
                                        to pro se Plaintiff.



                                                 -2-
                                                                                         6/23/2021
